Case 1:19-cv-03365-TAB-JMS Document 18 Filed 10/16/19 Page 1 of 2 PageID #: 66



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 JOE CLINARD                                )
                                            )
               Plaintiff,                   )
                                            )
          v.                                )   1:19-cv-03365-JMS-TAB
                                            )
 BISHOPP’S HARDWARE, INC., et al.,          )
                                            )
               Defendants.                  )
                                            )
                                            )

    ORDER GRANTING JOINT MOTION FOR APPROVAL OF SETTLEMENT
                 AND DISMISSAL WITH PREJUDICE

      This matter came before the Court on the parties’ Joint Motion for Approval

of Settlement and Dismissal with Prejudice. The Court, having reviewed the

Motion and accompanying Settlement Agreement, hereby GRANTS the Motion. It

is therefore ORDERED that:

      1.       The parties’ Joint Motion for Approval of Settlement and Dismissal

with Prejudice is GRANTED.

      2.       The settlement reached by the parties represents a fair and equitable

resolution of this action, reasonably resolves bona fide disagreements between the

parties regarding the merits of their respective claims and defenses, and

demonstrates a good faith intention by the parties that Plaintiff’s claims be fully

and finally resolved and not re-litigated in whole or in part at any point in the

future.

      3.       The settlement reached by the parties is approved by this Court.
Case 1:19-cv-03365-TAB-JMS Document 18 Filed 10/16/19 Page 2 of 2 PageID #: 67



      4.        Pursuant to the terms of the parties’ Settlement Agreement, Plaintiff’s

claims in this action are dismissed with prejudice.

      5.        Each side shall bear their own attorneys’ fees and costs, as provided in

the Settlement Agreement.

      6.        The Court now ORDERS this matter closed.

IT IS SO ORDERED.
      Date: 10/16/2019
                                     _______________________________
                                      Tim A. Baker
                                      United States Magistrate Judge
                                      Southern District of Indiana



Distribution:

(via the Court’s ECF system)

Joseph C. Pettygrove
jpettygrove@kgrlaw.com

Jason T. Mizzell
jmizzell@kgrlaw.com


(via U.S. Mail)

Joe Clinard
2941 Hearthside Drive
Greenwood, Indiana 46143




                                             2
